           Case 1:21-cv-00487-JMF Document 90 Filed 03/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 WILLIS TOWERS WATSON PUBLIC LIMITED
 COMPANY and WILLIS RE INC.,
                                                                     21-CV-00487 (JMF)
                                             Plaintiffs,

          v.

 PAUL HERRIOTT,

                                              Defendant.
-----------------------------------------------------------------X



                 DEFENDANT’S SUR-REPLY MEMORANDUM OF LAW IN
                 OPPOSITION TO PLAINTIFFS’ EMERGENCY ORDER TO
                  SHOW CAUSE TO FIND DEFENDANT IN CONTEMPT




                                                             Mark S. Sullivan
                                                             Joshua Colangelo-Bryan
                                                             DORSEY & WHITNEY LLP
                                                             51 West 52nd Street
                                                             New York, NY 10019-6119
                                                             (212) 415-9245

                                                             Attorneys for Defendant Paul Herriott
          Case 1:21-cv-00487-JMF Document 90 Filed 03/23/21 Page 2 of 5




       Pursuant to the Court’s March 22, 2021 Order (Dkt. No. 87), Defendant Paul Herriott

submits this sur-reply memorandum of law in opposition to Plaintiffs’ Emergency Order to Show

Cause to Find Defendant in Contempt (the “Motion”), in order to respond to new allegations and

arguments presented in Plaintiffs’ reply papers.

                                           ARGUMENT

I.     The Return of Willis Re Inc. Files

       Plaintiffs’ reply papers include the Declaration of Scott H. Casher (“Casher Decl.”),

which appended a March 11, 2021 email by which counsel for Herriott provided Plaintiffs’

counsel with Willis Re emails and electronic files that Herriott had possessed. Plaintiffs

complain that these documents had not been provided to Plaintiffs earlier and have not been

purged. See Reply in Further Support of Plaintiffs’ Emergency Order to Show Cause to Find

Defendant in Contempt (“Plaintiffs’ Reply”) at 2. Plaintiffs further assert that certain documents

they believe were emailed to Herriott’s personal email account were not among the materials

returned on March 11. Id. at 2-3. On this basis, Plaintiffs assert, for the first time on reply, that

Herriott is in contempt for failing to return Willis Re material. Id.

       In complaining that Herriott has not destroyed the Willis Re files that were returned to

Plaintiffs’ counsel, Plaintiffs simply ignore the final sentence of the March 11 email by which

those files were returned, despite submitting that communication to the Court:

              Upon your instruction, we will destroy all copies of these materials.

Casher Decl., Exhibit A (emphasis added).

       Obviously, counsel for Herriott wanted to be certain Plaintiffs’ counsel had received the

documents before destroying them. See TRO at 4 (providing that Willis Re material was to be

saved at least temporarily before being purged and returned to Willis Re). To effectuate the




                                                   1
            Case 1:21-cv-00487-JMF Document 90 Filed 03/23/21 Page 3 of 5




destruction of that material, Plaintiffs’ counsel simply had to respond to the email – which

remains the case. However, counsel never even acknowledged receipt of the email. As such,

Plaintiffs cannot legitimately blame Herriott or his counsel for not having deleted the material.

         Plaintiffs also assert that Herriott failed to return all Willis Re emails and electronic files

he possessed, because they report finding certain emails with attachments that Herriott sent to his

personal email account which were not included with the returned materials. See Plaintiffs’

Reply at 2-3 (complaining of a failure to “return emails that [Herriott] sent from his Willis Re

email account to his personal email account”). This assertion is far from clear and convincing

evidence of contempt. In fact, in the normal course of his work for Willis Re, Herriott

occasionally emailed Willis Re files to his personal email account so he could more easily work

on matters from home. 1 Supplemental Declaration of Paul Herriott (“Supp. Herriott Decl.”) ¶ 2.

Often, Herriott deleted such emails and files after using them, which would explain any

purported gaps in the return of those items. Id. ¶¶ 2, 5.

         Most fundamentally, though, Herriott’s sworn statement establishes that he has provided

to his counsel all Willis Re emails and files in his possession, which were provided by his

counsel to Plaintiffs’ counsel. Id. ¶ 5. And, while Plaintiffs’ speculation that Herriott “may have

continued to use the information improperly, including sharing it with TigerRisk” (Plaintiffs’

Reply at 2), is facially insufficient to establish a violation, it also is false. See Supp. Herriott

Decl. ¶ 4. 2



1
  Herriott was not able to access Willis Re’s computer system, including the email system, reliably from his personal
computer. Therefore, in instances when he would be working from home, but without his Willis Re laptop, he sent
emails to his personal email account to access on his personal computer. On other occasions, if he had his Willis Re
laptop, but wanted to use two screens (the Willis Re laptop and the personal computer), he did the same. Supp.
Herriott Decl. ¶ 2.
2
 On January 14, 2021, Herriott sent a list of all Willis Re electronic files he had to Willis Re’s in-house counsel,
asking for direction as to how to return those items to Willis Re. Supp. Herriott Decl. ¶ 3, Exhibit A. Willis Re’s


                                                          2
           Case 1:21-cv-00487-JMF Document 90 Filed 03/23/21 Page 4 of 5




         In sum, to the extent Plaintiffs’ counsel had any genuine questions regarding the return of

Willis Re files, those are matters that attorneys should resolve through a telephone call, not

through belatedly raising them on a motion for contempt. And, ultimately, all material in

Herriott’s possession was returned before Plaintiffs filed their motion which, again, did not raise

this issue. 3

II.      The New Broker of Record Letter

         On reply, Plaintiffs submitted a broker of record letter that was not presented with their

opening papers and that relates to a client that was not addressed in their opening papers. See

[Second] Declaration of James Bradshaw (“Bradshaw Decl.”), Exhibit A. Plaintiffs now appear

to claim, for the first time, that Herriott violated the TRO in connection with this client.

Plaintiffs’ Reply at 7.

         Plaintiffs fall well short of providing clear and convincing evidence in this context

because they do not even attempt to allege any actual conduct by Herriott in connection with the

client at issue, following the TRO. Rather, their essential argument is that the fact of the letter

itself demonstrates Herriott solicited the client. Plaintiffs’ Rely at 7. This tack is consistent with

Plaintiffs’ overall theory that, anytime a former Willis Re client moves its business to TigerRisk

Partners LLC, it constitutes a violation of the TRO, even without evidence of Herriott’s

involvement. As in the other instances where Plaintiffs have taken this position, Plaintiff’s

argument that the issuance of the newly presented letter is per se a violation fails as a matter of



counsel did not respond. Id. ¶ 3.

3
 We acknowledge that the return of the Willis Re files did not occur within the time frame the TRO delineated. To
some extent, this delay resulted from the substitution of counsel, which does not excuse the delay. However, the
delay was not due to any action by Herriott – and no such action is cited by Plaintiffs.




                                                        3
             Case 1:21-cv-00487-JMF Document 90 Filed 03/23/21 Page 5 of 5




law and fact. That threshold failure aside, Herriott’s sworn statement establishes that, since the

TRO was issued, he has not done any work directly or indirectly relating to this client, which

includes specifically not soliciting or performing services for this client. See Supp. Herriott

Decl. ¶ 7.

                                         CONCLUSION

       For the reasons addressed above and in Herriott’s Memorandum of Law in Opposition to

Plaintiffs’ Emergency Order to Show Cause to Find Defendant in Contempt, Herriott

respectfully requests that the Motion be denied.



Dated: New York, New York                              DORSEY & WHITNEY LLP
       March 23, 2021
                                                       By: /s/ Mark S. Sullivan
                                                            Mark S. Sullivan
                                                            Joshua Colangelo-Bryan
                                                            51 West 52nd Street
                                                            New York, New York 10019
                                                            (212) 415-9245

                                                       Attorneys for Defendant Paul Herriott




                                                   4
